Title: To Thomas Jefferson from Joseph Kerr, 27 December 1806
From: Kerr, Joseph
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Saterday 27th. Decer. 1806.
                        
                        I Recd. late last night your note of that day, and Shall do myself the honor of dining with your
                            Excelency, on monday 29th, agreeable to Request; 
                  I have the Honor to be with Sentiments of high respect and esteem Your
                            Excellncys, Obedt. Humb. Servt.
                        
                            Joseph Kerr
                            
                        
                    